DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the response to amendment filed on 09/09/2022.
Claim 20 was previously cancelled.
Claim 14 is cancelled. 
Claim 21 is newly added
Claims 1-13 15-19, and 21 are currently pending and have been examined.

Response to Arguments
Applicant's arguments filed 05/18/2022 have been fully considered but they are not persuasive. 
Applicant’s 101 arguments start on page 8 of the response.
Applicant starts by indicating that the claims have been amended, and then argues that the claims a performed by hardware components and cannot be performed by a human.  
Examiner respectfully disagrees. Regardless of whether hardware computers are involved in the claims the claims perform a transaction and actions related to a transaction which is a fundamental economic practice and a commercial interaction which is considered abstract.  Therefore, applicant’s step 2A prong 1 argument is not persuasive. 
Applicant argues step 2A prong 2 starting on page 9 of the response.  
Applicant argues that the additional limitations integrate the abstract idea into a practical application of online transaction processing to prevent malicious use of a user's financial account.  Applicant cites paragraphs [0002] and [0018] regarding the need for preemptive limits on card and account usage and how the system works.  However, that argued improvements represent an improvement to the abstract idea as the spending throttle and transaction are fundamental economic practice and commercial interaction, which is abstract. 
Therefore, applicant’s step 2A prong 2 argument is unpersuasive. 
Applicant further argues step 2B starting on page 10 of the response.
Applicant argues that “the claim limitations, in combination, perform unconventional and non-routine functions that amount to significantly more than an abstract idea.” And “the amended claims recite a particular combination of steps for constructing a densely connected neural network that has a particular structure.” (response at 10).  
Examiner respectfully disagrees.  First applicant has not argued specific claim elements only a general statement that the claims amount to significantly more than the abstract idea.  Second there is no mention of a neural network in the clams for the argument that a “neural network that has a particular structure” to be supported by the claim language. 
Therefore applicant’s 35 U.S.C. § 101 arguments are unpersuasive.   

Regarding the 35 U.S.C. § 103 arguments

Applicant’s arguments with respect to claims 1-13, 15-19, and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims Claim 11-13, 15-19 and 21  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the first card transaction" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the payment card” in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim.
Claims 12-13, 15-19 and 21 are further rejected as they depend from their respective independent claims.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13, 15-19 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-13, 15-19 and 21 are either directed to a system, method, or product, which are statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 11 as the claim that represents the claimed invention for analysis and is similar to system Claim 1.  Claim 11 recites the limitations of:
A method comprising: 
receiving, by an online transaction processor from an electronic card network, first transaction data for a transaction between a user and a merchant processed using a physical card, wherein the physical card is linked to a digital account of the user with the online transaction processor; 
determining, by the online transaction processor, a first spending throttle on the physical card set by the user, wherein the first spending throttle comprises an amount available for transaction processing on the electronic card network set below a maximum amount available to the physical card for the transaction processing on the electronic card network; 
determining an event associated with a user of the digital account based on a time of the first card transaction;
determining a transaction processing limit based on a pre-set limit for a use of the payment card and an applicability of a released additional fund depending on the event associated with the user, wherein the transaction processing limit equals the pre-set limit plus the released additional fund when the time of the first card transaction satisfies a pre- defined condition, and the transaction processing limit is below a maximum credit amount available to at least one of the payment card or the digital account, and wherein the transaction processing limit prevents the use of the payment card over the transaction processing limit;
determining, by the online transaction processor, that the transaction violates the first spending throttle based on the first transaction data and the amount for the first spending throttle; 
rejecting, by the online transaction processor, a processing of the transaction on the electronic card network based on the determining that the transaction violates the first spending throttle and 
generating and sending a notification comprising information relating to a rejection of the transaction, via a communication network, to a user device.

These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a fundamental economic practice and commercial interaction.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice or commercial interaction, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.    Therefore, Claims 1 and 11 are abstract. (Step 2A-Prong 1: YES. The claims are abstract)
(NOTE: Claim 1 recites the approving the first card transaction which is also abstract)
This judicial exception is not integrated into a practical application. In particular, the claims only recite “a non-transitory memory; and one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations comprising” and “electronic payment network” (Claim 1) an online transaction processor from an electronic card network, (claim 11). The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, claims 1, and 11 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0043] and [0044] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim is not patent eligible. Steps such as receiving and transmitting are steps that are considered insignificant extra solution activity and mere instructions to apply the exception using general computer components (see MPEP 2106.05(d), II). Thus claims 1, and 11 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims 1-13, 15-19 and 21  further define the abstract idea that is present in their respective independent claims 1, and 11 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. 
Claims 3, 5, 12, 15, recite additional elements.   Claim 3, 5, 12, 15 contain additional non-abstract claim elements such as “receiving” and “transmitting” functions, specifically the claim 3 recites “transmitting a notification to a mobile device of a user associated with the payment card … in response to the transmitting the notification, receiving a removal request of the transaction processing limit via the option; and removing the transaction processing limit on the payment card”; claim 5 “receiving the transaction processing limit set below the maximum credit amount for the payment card;”; claim 12 “receiving a second spending throttle to adjust the first spending throttle above or below the amount available for the transaction processing associated with the first spending throttle;” And claim 15 “in response to the generating and sending the notification, receiving a request to adjust the first spending throttle to increase the amount available for the transaction processing associated with the first spending throttle.”  When the claims are considered as a whole, the additional elements noted above, appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a generic computer receives information from another generic computer and then sends information back. Furthermore the claim is not patent eligible. Steps such as receiving and transmitting are steps that are considered insignificant extra solution activity and mere instructions to apply the exception using general computer components (see MPEP 2106.05(d), II).
 Therefore, the claims 2-10, 12-13, 15-19, and 21 are directed to an abstract idea.  Thus, the claims 1-13, 15-19, and 21 are not patent-eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13, 15-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Grigg PG PUB US 2012/0197794 A1) in view of Flood (PG PUB US 2016/0335634 A1) and further in view of Ross (PG PUB US 2012/0265681 A1)

Regarding claims 1 and 11
Grigg teaches:
A system comprising: a non-transitory memory; and one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations comprising: (See at least Grigg [0038] The processing device 14 is operatively coupled to the communication device 12 and the memory device 16. The processing device 14 uses the communication device 12 to communicate with the network 2 and other devices on the network 2, such as, but not limited to, the shared payment systems 20, online baking system 30, other bank systems 6, and/or merchant systems 8. As such, the communication device 12 generally comprises a modem, server, or other device for communicating with other devices on the network 2.)
determining, via a connection by the system with an electronic payment network, a first card transaction with a merchant using a payment card, wherein the payment card is linked to a digital account for an online platform peer-to-peer network of the system;  (See at least Grigg [0032] As illustrated in block 130, the shared account system 10 then receives a notice that a user is trying to make a transaction using the shared payment system 20)
determining a transaction processing limit … is below a maximum credit amount available to at least one of the payment card or the digital account, and wherein the transaction processing limit prevents the use of the payment card over the transaction processing limit;  (See at least Grigg [0056] and [0065]: [0056] The shared account application 17 determines if the transaction meets the preferences set by the primary user, and if it does allows the transaction to continue. If the transaction does not meet the preferences, the transaction is denied and in some cases the primary user is notified that the dependent user's purchase is denied so that the primary user can take the necessary steps to allow the purchase if the primary user so chooses. And  [0065]As illustrated in block 308 of FIG. 3 the shared account application 17 receives a request to set a total spending limit. The primary user can enter the total spending limit 732 for the account and/or for the particular dependent user. In some embodiments the total spending limit 732 may be the total spending limit for the account for all of the dependent users assigned to the account.
(NOTE: allowing the user to set the spending limit means that the spending limit is below the maximum credit limit for the card.)
(NOTE: specifically, regarding claim 11 Grigg teaches: determining, by the online transaction processor, a first spending throttle on the physical card set by the user, wherein the first spending throttle comprises an amount available for transaction processing on the electronic card network set below a maximum amount available to the physical card for the transaction processing on the electronic card network; (See at least Grigg [0056] and [0065]: [0056] The shared account application 17 determines if the transaction meets the preferences set by the primary user, and if it does allows the transaction to continue. If the transaction does not meet the preferences, the transaction is denied and in some cases the primary user is notified that the dependent user's purchase is denied so that the primary user can take the necessary steps to allow the purchase if the primary user so chooses. And  [0065]As illustrated in block 308 of FIG. 3 the shared account application 17 receives a request to set a total spending limit. The primary user can enter the total spending limit 732 for the account and/or for the particular dependent user. In some embodiments the total spending limit 732 may be the total spending limit for the account for all of the dependent users assigned to the account.
determining that the first card transaction complies with the transaction processing limit; and (See at least Grigg [0032] “As illustrated by block 140, the shared account system 10 determines if the transaction meets the shared account preferences.”
approving, via the connection based on the determining that the first card transaction complies with the transaction processing limit, the first card transaction for processing via the electronic payment network.  (See at least Grigg [0032] Next, as illustrated by block 150, the shared account system 10 determines if the transaction should be allowed or denied.)
generating and sending a notification comprising information relating to an approval of the first card transaction, via a communication network, to a user device. (See at least Grigg [0033] In this way, the shared account system 10 can receive and send information from and to the shared payment system 20, online banking system 30, other bank systems 6, and/or merchant systems 8, to track, send notifications related to, allow, and/or deny the transactions made by users 4 using the shared payment systems 20.

(NOTE: claim 11 recites the transaction violates the first spending throttle and rejecting the transaction.  However, the cited sections of Grigg teach both accepting and denying). 


Grigg does not specifically teach a physical payment card.  
However Flood teaches at least at [0027] In the system 100, a cardholder 102 may possess a controlled card 104. The controlled card 104 is a payment card.

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Shared Mobile Wallet of Grigg with the Method for partial approval of virtual card transactions of Flood since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “The entity other than the cardholder may be an account owner or any suitable type of entity associated with a payment account, which may include a person, family, company, corporation, government entity, etc.” (Flood [0029]) 

However, Grigg and Flood do not specifically teach “determining an event associated with a user of the digital account based on a time of the first card transaction; … an applicability of a released additional fund depending on the event associated with the user, wherein the transaction processing limit equals the pre-set limit plus the released additional fund when the time of the first card transaction satisfies a pre-defined condition,” 
However, Ross teaches: at least at [0062] It will be understood that the apparatus can be configured to determine a credit limit increase of any amount and can make this determination in any way. For example, in some embodiments, the apparatus is configured to determine the amount of the credit limit increase based at least partially on the customer's credit score, length and/or depth of the customer's relationship with the financial institution (e.g., length of time the customer has been an account holder, the number of accounts the customer holds at the financial institution, etc.), the number of over limit transactions the customer and/or credit account has incurred in a predetermined period of time, the annual income of the customer, and/or the like.

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Shared Mobile Wallet of Grigg and Flood with the dynamic credit limit increase of Ross since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided to “increasing the credit limit based at least partially on the determining that at least a predetermined portion of the credit limit will be used.” (Ross (abreact)) Therefore, Claims 1 and 11 are obvious over the disclosure of Grigg, Flood and Ross.


Regarding claim 2

The system of claim 1, wherein the operations further comprise: determining, via the connection, a second card transaction using the payment card; (See at least Grigg [0032] As illustrated in block 130, the shared account system 10 then receives a notice that a user is trying to make a transaction using the shared payment system 20”

 determining that the second card transaction violates the transaction processing limit based on an increased balance for at least one of the payment card or the digital account after the first card transaction; and (See at least Grigg [0032] As illustrated by block 140, the shared account system 10 determines if the transaction meets the shared account preferences.) (NOTE: Preferences include the processing limit) 

 rejecting, via the connection based on the determining that the second card transaction violates the transaction processing limit, the second card transaction for processing via the electronic payment network.  (See at least Grigg [0032] Next, as illustrated by block 150, the shared account system 10 determines if the transaction should be allowed or denied.)
Regarding claim 3
The system of claim 2, wherein the operations further comprise: transmitting a second notification to the user device, wherein the notification comprises an option to remove the transaction processing limit and utilize the maximum credit amount; (See at least Grigg [0097] In other embodiments of the invention, the primary user and/or the dependent user can request to be notified when a particular limit is close to being reached or has been reached. For example, in some embodiments the primary user or dependent user can request a notification from the shared account when the dependent user has reached a percentage of a monetary limit, such as eighty (80) percent of the money that can be spent at grocery stores. This feature allows the primary user and/or the dependent user to be aware of the spending of the dependent user. Thus, allowing the primary user to change the limits if necessary and/or allowing the dependent user to control his spending or request that the primary user change the limits.

in response to the transmitting the notification, receiving a removal request of the transaction processing limit via the option; and removing the transaction processing limit on the payment card.  (See at least Grigg [0093] In these embodiments, the primary user can decide to override on a one time basis, or otherwise change the preferences to allow the dependent user to make the transaction.)
Regarding claim 4
The system of claim 3, wherein the option requires an authentication for the digital account required by the user to remove the transaction processing limit.  (See at least Grigg [0095] The primary user or dependent user can log into their online banking account to view the transactions made using the shared payment device. In some embodiments, the dependent user has a separate online banking account, login name, and password from the primary user. This allows the dependent user to view any transactions, but prevents the dependent user from being able to make changes to the maximum credit limit or the blocked/approved MCCs, stores, or products. When the dependent user tries to make a transaction that does not meet the limits set by the primary user the transaction is denied and the denied transactions may also be listed in the transaction interface 800.  (NOTE: the primary user must be logged in on there own account with is considered authentication) 

Regarding claim 5
The system of claim 1, wherein prior to the determining the first card transaction, the operations further comprise: receiving an identification of the payment card via the digital account; (See at least Grigg [0032] FIG. 1 illustrates a high level process flow for a shared account set-up and shared payment process 100, which will be discussed in further detail with respect to FIGS. 3 and 4. Within the shared account set-up and shared payment process 100 the shared account system 10 receives a notice of activation of the shared account tool through the online banking interface 500 (as illustrated in FIG. 5) or through a similar interface on a shared mobile wallet, as illustrated by block 110.)
receiving the transaction processing limit set below the maximum credit amount for the payment card; and establishing the transaction processing limit with the payment card using the identification.  (See at least Grigg [0032] and [0065]: [0032] Thereafter, the shared account system 10 receives a notice of shared account preferences for each of the users 4 linked to the shared account through the shared preferences interface 700, as illustrated by block 120. and And [0065] As illustrated in block 308 of FIG. 3 the shared account application 17 receives a request to set a total spending limit. The primary user can enter the total spending limit 732 for the account and/or for the particular dependent user. In some embodiments the total spending limit 732 may be the total spending limit for the account for all of the dependent users assigned to the account.

Regarding claim 6
The system of claim 5, wherein the transaction processing limit is set for a time period associated with a usage of the maximum credit amount via the payment card, and wherein the transaction processing limit comprises a spending limit below the maximum credit amount during the time period.  (See at least Grigg [0068] In some embodiments, the primary user can place time limits on the monetary limits for particular MCCs. For example, as illustrated in FIG. 7, the primary user can add the MCC for grocery stores to the blocked list and set a monetary limit of five hundred (500) dollars to the grocery store, therefore preventing the dependent user from spending more than five hundred (500) dollars at a grocery store. Furthermore, as illustrated in FIG. 7, the primary user can also set a time limit for the monetary limit, such as a time limit of one month, therefore, in this example, preventing the dependent user from spending more than five hundred (500) dollars at a grocery store in a one month period. Example time periods include a single transaction, a predefined number of transactions, a day, a number of days, a month, a year, a number of years, etc)

Regarding claims 7 and 21
The system of claim 5, wherein the transaction processing limit is set for a time period associated with a usage of the maximum credit amount via the payment card, and wherein the transaction processing limit comprises a spending limit below the maximum credit amount during the time period.  (See at least Grigg [0068] In some embodiments, the primary user can place time limits on the monetary limits for particular MCCs. For example, as illustrated in FIG. 7, the primary user can add the MCC for grocery stores to the blocked list and set a monetary limit of five hundred (500) dollars to the grocery store, therefore preventing the dependent user from spending more than five hundred (500) dollars at a grocery store. Furthermore, as illustrated in FIG. 7, the primary user can also set a time limit for the monetary limit, such as a time limit of one month, therefore, in this example, preventing the dependent user from spending more than five hundred (500) dollars at a grocery store in a one month period. Example time periods include a single transaction, a predefined number of transactions, a day, a number of days, a month, a year, a number of years, etc.)
Regarding claim 8
receiving a removal operation for removing the transaction processing limit for the, payment card, wherein the removal operation identifies a device of a user associated with the  payment card to receive a notification associated with the removal operation; and wherein the removal operation further identifies a communication channel for transmission of the notification to the device, wherein the establishing the transaction processing limit with the payment card further uses the removal operation. (See at least Grigg [0096] FIG. 9 displays another embodiment of the invention in which the shared payment device 20 is a smartphone or PDA. In these embodiments of the invention the primary user or dependent user can access the online banking application 37 through the smartphone in order to edit the preferences (in the case of the primary user) or to view the preferences (in the case of the primary user and dependent user). However, in some embodiments of the invention the users 4 can access the shared account application 17 to set or view preferences using a shared payment application 27 that is downloaded directly or accessed through the smartphone, or other shared payment system 20. The smartphone preferences interface 900 may look much the same as the preferences interface 700 that can be accessed through the online banking application 37. In this way the users 4 do not need to log into their online baking accounts everytime the users 4 want to view or make changes to the shared account.)
(NOTE: the spending limit may be removed by changing the preferences therefore the primary user logging in and changing the preferences is considered a removal operation. 


Regarding claim 9
The system of claim 1, wherein the maximum credit amount is available to the payment card for in-person transactions and the digital account for digital transactions, and (See at least Grigg [0090] When the transaction request is from the primary user, as illustrated by block 408, the shared account application 17 applies the transaction to the shared account because the primary user does not typically have any account preferences set up for purchases made by the primary user.) (NOTE: the primary user can use the maximum credit amount for in person transactions and digital transaction) 
wherein the transaction processing limit is shared between the payment card and the digital account.  (See at least Grigg [0061] and [0065]: [0061]In other embodiments of the invention, the primary user can select the add account button 660 to add another type of account to the shared account summary section 610. The additional accounts can be for example, an equity line of credit, an investment account, a prefunded account, a gift account, another credit card account, another debit card account, etc. [0065] The preferences interface 700 also has a preferences section 730. The preferences section 730 allows the primary user to set various limits on the shared account and/or the dependent user assigned to the shared account. As illustrated in block 308 of FIG. 3 the shared account application 17 receives a request to set a total spending limit.)

Regarding claim 10

The system of claim 1, wherein the payment card comprises one of a plurality of payment cards linked to the maximum credit amount, and wherein the transaction processing limit is specific to the payment card from the plurality of payment cards.   (See at least Grigg Fig. 6 [0065] The preferences interface 700 also has a preferences section 730. The preferences section 730 allows the primary user to set various limits on the shared account and/or the dependent user assigned to the shared account. As illustrated in block 308 of FIG. 3 the shared account application 17 receives a request to set a total spending limit. The primary user can enter the total spending limit 732 for the account and/or for the particular dependent user. In some embodiments the total spending limit 732 may be the total spending limit for the account for all of the dependent users assigned to the account.)  (Also See fig. 6 element 650 multiple users have access to the same credit card.)

Regarding claim 12
The method of claim 11, further comprising: receiving a second spending throttle to adjust the first spending throttle above or below the amount available for the transaction processing associated with the first spending throttle; and adjusting the first spending throttle to the second spending throttle.  (See at least Grigg [0093] The method of claim 11, further comprising: receiving a second spending throttle to adjust the first spending throttle above or below the amount available for the transaction processing associated with the first spending throttle; and adjusting the first spending throttle to the second spending throttle.)

Regarding claim 13
The method of claim 11, wherein the maximum amount available for the transaction processing comprises a credit limit established for the physical card when the physical card is opened through the electronic card network by a backend card processor.  (See at least Grigg Fig. 6  and [0060] For example, as illustrated in FIG. 6, the shared account summary section 610 shows that the primary user has added a debit card and a credit card to the shared account. The debit card section 620 illustrates the account number 622, the account holder 624, the account limit 626, the account balance 628, the shared access 630, and the shared balance 632 for one or more dependent users that have been added to the shared account.) (NOTE: the primary user adding credit cards indicates that the card is opened already through a backend card network)
Regarding claim 15
The method of claim 14, further comprising: in response to the transmitting the notification, receiving a request to adjust the first spending throttle to increase the amount available for the transaction processing associated with the first spending throttle; and adjusting the first spending throttle based on the request. (See at least Grigg [0093] However, in other embodiments the dependent user may be able to send a notification to the primary user that the dependent user is trying to enter into a transaction, as illustrated by block 422 in FIG. 4. In these embodiments, the primary user can decide to override on a one time basis, or otherwise change the preferences to allow the dependent user to make the transaction. As illustrated in decision block 424 if the shared account application 17 does not receive a request from the primary user to allow the transaction or to change the preferences, then as illustrated by termination block 428 the shared account process 400 may end. However, if the shared account application 17 receives a request to allow the transaction then the shared account application 17 may allow the transaction as illustrated in block 426.)
Regarding claim 16
The method of claim 15, further comprising: requesting an approval to allow the transaction based on the adjusted first spending throttle from the user device; receiving the approval from the user device; and approving the transaction based on the adjusted first spending throttle and the approval.  (See at least Grigg [0093] In these embodiments, the primary user can decide to override on a one time basis, or otherwise change the preferences to allow the dependent user to make the transaction. As illustrated in decision block 424 if the shared account application 17 does not receive a request from the primary user to allow the transaction or to change the preferences, then as illustrated by termination block 428 the shared account process 400 may end. However, if the shared account application 17 receives a request to allow the transaction then the shared account application 17 may allow the transaction as illustrated in block 426.)  

Regarding claim 17

The method of claim 15, further comprising: receiving second transaction data corresponding to the transaction between the user and the merchant processed using the physical card; and approving the transaction based on the adjusted first spending throttle and the second   transaction data.   (See at least Grigg [0093] In some embodiments after the primary user receives notification that that the dependent user is trying to enter into a transaction that has been denied, and the primary user allows the transaction to proceed, the dependent user may have to take an additional step to complete the transaction as previously explained. For example, the dependent user may have to make the transaction again, approve the transaction, verify the purchase with the merchant systems 8, etc.)

Regarding claim 18
The method of claim 15, wherein the request comprises one of a tiered release of an additional amount of the maximum amount available to the physical card for the transaction processing on the electronic card network or a removal of the first spending throttle on the maximum amount.  (See at least Grigg [0093] In these embodiments, the primary user can decide to override on a one time basis, or otherwise change the preferences to allow the dependent user to make the transaction.)

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Grigg PG PUB US 2012/0197794 A1) in view of Flood (PG PUB US 2016/0335634 A1) and Ross (PG PUB US 2012/0265681 A1) and further in view of WhiteHouse (“Venmo app makes it easier to send money and split bills: Peer-to-peer interaction allows for cost-sharing, paying each other back.”).
Regarding claims 19
Grigg does not specifically teach “The method of claim 18, wherein the digital account comprises a peer-to-peer payment account on a peer-to-peer payment network provided by the online transaction processor, and wherein the peer-to-peer payment network includes a social networking feed for the peer-to-peer payment account.”
However Whitehouse teaches at least at (Page 1 paragraph 3) “Parents can also send money to a child via Venmo, and the child can transfer that money into a checking account or leave it in the Venmo account. Rodriguez describes Venmo as a "digital wallet." The app was launched in 2009; in January, it logged more than $1 billion transferred in one month, Rodriguez says. There's an optional social aspect; users can post on a social feed. And they can attach emojis and notes to their paybacks.”

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Shared Mobile Wallet of Grigg with  “Venmo app makes it easier to send money and split bills” of Whitehouse since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “if friends are out to dinner and one person pays, everyone else can send their required amount to the payer's Venmo account electronically instantly or at a later time. Because the payer sends a payment "request" to the debtor, it can take the awkwardness out of asking to be paid back.” (Whitehouse Page 1 Paragraph 2[0029]) Therefore, Claim 19 is obvious over the disclosure of Grigg, Flood, Ross and Whitehouse.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY MARK JAMES whose telephone number is (571)272-5155. The examiner can normally be reached M-F 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY M JAMES/Examiner, Art Unit 3693                                                                                                                                                                                                        
/KENNETH BARTLEY/Primary Examiner, Art Unit 3693